Citation Nr: 1520639	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-22 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including secondary to service-connected herniated lumbar discs, status post discectomies and lumbar interbody fusion at L4-L5 and L5-S1.

2.  Entitlement to an evaluation in excess of 10 percent for radiculopathy, left lower extremity, associated with herniated lumbar discs, status post discectomies and lumbar interbody fusion at L4-L5 and L5-S1.

(The issue of entitlement to payment or reimbursement of medical care expenses incurred at Pulmonary Physicians of Gainesville on June 12, 2013, is the subject of a separate decision being issued concurrently.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to August 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue entitlement to an evaluation in excess of 10 percent for radiculopathy, left lower extremity, associated with herniated lumbar discs, status post discectomies and lumbar interbody fusion at L4-L5 and L5-S1, is addressed in the Remand portion of the decision below.


FINDING OF FACT

The Veteran's current obstructive sleep apnea is aggravated by his service-connected herniated lumbar discs, status post discectomies and lumbar interbody fusion at L4-L5 and L5-S1.



CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea, secondary to service-connected herniated lumbar discs, status post discectomies and lumbar interbody fusion at L4-L5 and L5-S1, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for obstructive sleep apnea, secondary to service-connected herniated lumbar discs, status post discectomies and lumbar interbody fusion at L4-L5 and L5-S1.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by granting the claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

In July 2009, the Veteran filed his present claim seeking service connection for sleep apnea.  He claimed that this disability was caused or aggravated by his service-connected low back disability, with radiculopathy into the left lower extremity.

The Veteran's service-connected herniated lumbar discs, status post discectomies and lumbar interbody fusion at L4-L5 and L5-S1, is currently evaluated as 40 percent disabling.  His service-connected radiculopathy, left lower extremity, associated with herniated lumbar discs, status post discectomies and lumbar interbody fusion at L4-L5 and L5-S1, is currently evaluated as 10 percent disabling.

Post service treatment records reflect a diagnosis of obstructive sleep apnea by a sleep study test performed in 2004.

Supporting the Veteran's claim is a May 2010 medical opinion from VA physician, C.F., M.D.  Specifically, Dr. F. opined that the Veteran's service-connected disabilities and the resultant limitation of his ability to exercise contributed to his weight gain since his military service, and that this has contributed to his development of obstructive sleep apnea.

In further support of the Veteran's claim is a September 2014 opinion letter from J.D., M.D.  In the letter, Dr. D. opined that the Veteran's obstructive sleep apnea was largely related to his service-connected chronic low back pain.  In support of this conclusion, Dr. D. noted that the Veteran's obstructive sleep apnea developed in relationship to his progressive weight gain, which was at least partially attributable to his service-connected disabilities.

In contrast to these opinions, is a January 2010 medical opinion from VA examiner K.F., M.D.  This opinion concludes that obesity does not cause sleep apnea, and that obesity is due to multiple interactive factors and cannot be directly attributed to lumbar spine conditions.

After reviewing the evidence of record, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for obstructive sleep apnea, secondary to his service-connected herniated lumbar discs, status post discectomies and lumbar interbody fusion at L4-L5 and L5-S1.  Specifically, the Board finds the medical opinions of record addressing the issue of aggravation stand in equipoise in terms of their probative value.

Resolving all doubt in favor of the Veteran, service connection for obstructive sleep apnea, secondary to his service connected herniated lumbar discs, status post discectomies and lumbar interbody fusion at L4-L5 and L5-S1, is warranted.  


ORDER

Service connection for obstructive sleep apnea, secondary to service-connected herniated lumbar discs, status post discectomies and lumbar interbody fusion at L4-L5 and L5-S1, is granted.


REMAND

The Veteran is seeking an increased evaluation for his service-connected radiculopathy, left lower extremity, associated with herniated lumbar discs, status post discectomies and lumbar interbody fusion at L4-L5 and L5-S1.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

During his August 2014 Travel Board hearing, the Veteran testified that his left foot and calf were now constantly numb and unstable.  Given his testimony, along with the passage of time since his most recent VA examination in May 2009, the RO must request that the Veteran identify all treatment providers he has seen during the course of this appeal, and then assist the Veteran in obtaining those treatment records.  Thereafter, the RO must schedule the Veteran for the appropriate examination to determine the current severity of the Veteran's radiculopathy, left lower extremity, associated with herniated lumbar discs, status post discectomies and lumbar interbody fusion at L4-L5 and L5-S1.  38 C.F.R. § 3.159(c)(4)(i); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, 
the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected radiculopathy, left lower extremity, associated with herniated lumbar discs, status post discectomies and lumbar interbody fusion at L4-L5 and L5-S1.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate the Veteran's radiculopathy, left lower extremity, associated with herniated lumbar discs, status post discectomies and lumbar interbody fusion at L4-L5 and L5-S1, must be reported in detail.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


